It is my view that appellant may construct a ditch upon and along the East *Page 103 
side of respondent's farm for the purpose of enabling it to deliver to respondent the full amount of water to which he is entitled, through one headgate, instead of three, provided the substituted method of diversion is equally as efficient and serviceable to respondent as the one he now enjoys, and provided further that appellant acquires the necessary land either by purchase or condemnation. It is also my view that the question of appellant's right to exercise the power of eminent domain for the purpose of acquiring land for the construction of a ditch upon and along the East side of respondent's farm, was not embraced within the issues formed by the pleadings; that that question was not presented to nor decided by the trial court, and that it is not before this court; therefore, I concur in the foregoing opinion.
I am authorized to say that Justice Ailshie concurs in the views herein expressed.